0ZDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office correspondence is in response to the RCE filed on 2/1/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/1/2021 has been entered.

Claims 1-2, 10 and 17 amended. 
5. 	Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seul et al. (Pub No : US 2016/0241520 A1) in view of Kokkula et al. (Pub No : US 2017/0111233 A1) in further view Manolesu et al. (Pub No: US 2010/0223212 A1).

Regarding claim 1, Seul teaches a method, comprising:
collecting, by a computing device, live network traffic data for a client device in a network (Seul [0025] [0065] Collect network traffic data by the server in a network as shown in Fig 1 interpreted as computing device) ;
detecting, by the computing device, a first traffic pattern of the live network traffic data based on measured segment parameters (Seul [0025][0047] secure connection (SSH) traffic pattern interpreted as first traffic pattern is detect by computer device as 
matching, by the computing device, the first traffic pattern to a second traffic pattern for the category in the stored benchmark pattern model to identify a recognized pattern (Seul [0025][0035][0042][0046] traffic shape pattern matching by computer device in Fig 1 A , where secure connection traffic interpreted as first traffic pattern and VoIP traffic pattern as second traffic pattern interpreted as for matching for pattern for category, traffic pattern records are stored in a database, that may be used to match specific traffic patterns in the benchmark pattern model for the type of traffic interpreted as category in the benchmark pattern model to identify a recognized pattern)
comparing, by the computing device, the live network traffic data with a benchmark for the recognized pattern from the stored benchmark pattern model ( Seul [0025] [0042][0066] secure connection (SSH) traffic pattern interpreted as first traffic pattern and VoIP traffic pattern as second traffic pattern are match or compared by computer device as shown in Fig 1, traffic pattern records are stored in a database, pattern matching, for recognizing unique traffic shape or pattern on the network interpreted as recognize network shapes pattern real network traffic for recognized network traffic pattern with a benchmark).
Seul does not teach trained model that associates application types with different kinds of client devices and determining, by the computing device, a category for the live network traffic data based on a segment size.
 trained model that associates application types with different kinds of client devices (Kokkula[0019] [0046] [0057] [0075] training model based on segment size, traffic category by computing device as shown in Fig 1 A); and
determining, by the computing device, a category for the live network traffic data based on a segment size (Kokkula [0046 ][0057] based on segment size, determine network live traffic category by computing device as shown in Fig 1 A) ;
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul by incorporating the teachings of Kokkula. 
Doing so the systems and methods optimize network traffic and maintain or improve network performance in real-time, using historical network metrics to detect and predict events that can affect network performance, the systems and methods can prepare real-time and anticipatory responses to the predicted events, to maintain or improve network performance.
Seul and Kokulla do not teach storing, by the computing device, a benchmark pattern model, wherein the benchmark pattern model includes a trained model that correlates patterns of traffic transmissions with different application-client device combinations; and identifying, by the computing device and based on the comparing, a level of degraded performance in the network, wherein the identifying indicates whether a type of the client device is affecting the level of degraded performance for the application.
However Manolescu teaches storing, by the computing device, a benchmark pattern model, wherein the benchmark pattern model includes a trained model that correlates patterns of traffic transmissions with different application-client device combinations (Manolescu [0058][0059] Store data for individual devices 
identifying, by the computing device and based on the comparing, a level of degraded performance in the network (Manolescu [0029] [0049] performance is determined and compared with a benchmark performance model and particular completion measure which indicate rated lower than a corresponding completion measure of the benchmark performance interpreted as based on the comparing, a level of degraded performance in the network ), wherein the identifying indicates whether a type of the client device is affecting the level of degraded performance for the application (Manolescu [0053] [0066] where analysis performance is rated low compared to the benchmark performance which indicate the performance of device effectiveness of performance for the application interpreted as client device is affecting the level of degraded performance for the application ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Kokkula by incorporating the teachings of Manolescu. Doing so a common set of resources to avoid resource collision, improving overall efficiency of the resources in aiding or advancing the various tasks. Automating individual or enterprise training in a field of endeavor reduces overhead, as well as guides a user through actions and activities for understanding the training. 



Regarding claim 2 Seul, Kokkula and Manolescu teach the method of claim 1, and Manolescu further teaches wherein the different application-client device combinations include different client device manufacturers and models (Manolescu [0046] electronic devices (e.g., surveying equipment, construction equipment, automated manufacturing equipment, exercise equipment, navigation instruments, media recording or playback equipment, etc.) can be monitored interpreted as different client device manufacturers and models) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Kokkula by incorporating the teachings of Manolescu. Doing so a common set of resources to avoid resource collision, improving overall efficiency of the resources in aiding or advancing the various tasks. Automating individual or enterprise training in a field of endeavor reduces overhead, as well as guides a user through actions and activities for understanding the training. 

Regarding claim 3, Seul, Kokkula and Manolescu teach the method of claim 1, and Seul further teaches wherein the determining includes selecting a segment size category from a group of different segment size categories in the benchmark pattern model (Seul [0046] [0057] different traffic profile can be selected, in real-time based on segment size, network live traffic category by computing device as shown in Fig 1 A).

Regarding claim 4, Seul, Kokkula and Manolesu teach the method of claim 1, and Seul further teaches wherein the measured segment parameters include data speed, latency, and jitter ( Seul [0025][0047] recognizable size with specific requirements for network jitter, delay and bandwidth interpreted as data speed, latency, and jitter)

Regarding claim 5, Seul, Kokkula and Manolesu teach the method of claim 1, and Seul further teaches wherein the matching identifies an application type generating the live network traffic data for the client device (Seul [0025] [0035] [0042] traffic shape pattern matching by computer device in Fig 1 A, where secure connection traffic interpreted as first traffic pattern and VoIP traffic pattern as second traffic pattern interpreted as application type).

Regarding claim 6, Seul, Kokkula and Manolesu teach the method of claim 1, and Kokkula further teaches wherein determining the category for the live network traffic data includes: determining the category based on a packet size or a frame size in the network traffic data (Kokkula [0046] different types of network traffic is determined interpreted as the category based on packet size).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Manolesu by incorporating the teachings of Kokkula. Doing so the systems and methods optimize network traffic and maintain or improve network performance in real-time, using historical network metrics to detect and predict events that can affect network performance, the systems and methods can 

Regarding claim 7, Seul, Kokkula and Manolesu teach the method of claim 1, and Kokkula further teaches wherein the network includes one of a radio access network (RAN), a local area network (LAN), or a wireless LAN ( Kokkula [0019][0022] network can be local area networks ( LANs), or wireless networks).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Manolesu by incorporating the teachings of Kokkula. Doing so wireless network, can be configured for an collecting data related to one or more physical quantities and transmitting the data to a remote device for processing, which enables detecting or predicting the events, performing a real-time action to optimize network traffic and to maintain or improve network performance in real-time. 

Regarding claim 9, Seul, Kokkula and Manolesu teach the method of claim 1, and Seul further teaches comprising: uploading the first traffic pattern to a database accessible to other computing devices in a distributed system ( Seul [0025][0046] traffic pattern transferred interpreted as uploaded to the database on the computer system as shown in Fig 1) .

Regarding claim 10, Seul teaches a computing device comprising:
a communication interface (Seul [0035] interface);
a memory, wherein the memory stores instructions (Seul [0017] memory and instruction); and a processor (Seul [0021] processor), wherein the processor executes the instructions to:
collect live network traffic data for a client device in a network (Seul [0025] [0065] Collect network traffic data by the server on Fig 1 interpreted as computing device); 
compare the live network traffic data with a benchmark application pattern from the benchmark pattern model (Seul [0025] [0042] network traffic data corresponding to activities, generate a comparison benchmark, for different type of traffic application (e.g., secure shell (SSH) connections, file transfers, peer-to-peer communications, voice over internet protocol (VoIP), etc.) may produce unique network traffic shapes (i.e., metadata) The comparison is perform by comparing real live network traffic of with a benchmark application pattern through computer devices as shown in Fig 1 );
detect a first traffic pattern of the live network traffic data based on measured segment parameters for the category (Seul [0025] [0047] secure connection traffic interpreted as first traffic pattern recognizable size is match by computer device interpreted detect a first traffic pattern of the live network traffic data as shown in Fig 1 A, with specific requirements for network jitter, delay and bandwidth interpreted as based on measured segment parameters);
match the first traffic pattern to a second traffic pattern for the category in the stored benchmark pattern model to identify a recognized pattern (Seul [0025] [0035] [0042] traffic shape pattern matching by computer device in Fig 1, that may be specific traffic patterns in the benchmark pattern model for the type of traffic interpreted as category in the benchmark pattern model to identify a recognized pattern);
compare, the live network traffic data with a benchmark application pattern from the stored benchmark pattern model ( Seul [0025] [0042][0066] secure connection (SSH) traffic pattern interpreted as first traffic pattern and VoIP traffic pattern as second traffic pattern are match or compared by computer device as shown in Fig 1, traffic pattern records are stored in a database, pattern matching, for recognizing unique traffic shape or pattern on the network interpreted as recognize network shapes pattern real network traffic for recognized network traffic pattern with a benchmark).
Seul does not teach a trained model that associates application types with different kinds of client devices; and determine a category of the live network traffic data based on a segment size.
However Kokkula teaches a trained model that associates application types with different kinds of client devices( (Kokkula [0019] [0046] [0057] [0075] training model based on segment size, traffic category by computing device as shown in Fig 1 A) ); and determine a category of the live network traffic data based on a segment size (Kokkula [0046 ][0057] based on segment size, determine network live traffic category by computing device as shown in Fig 1 A).
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul by incorporating the teachings of Kokkula. 
Doing so the systems and methods optimize network traffic and maintain or improve network performance in real-time, using historical network metrics to detect and predict events that can affect network performance. The systems and methods can prepare real-time and anticipatory responses to the predicted events, to maintain or improve network performance.

 However Manolescu teaches store a benchmark pattern model, wherein the benchmark pattern model includes a trained model that correlates patterns of traffic transmissions with different kinds of client devices application-client device combinations(Manolescu [0058][0059] Store data for individual devices /device users and for a control group of devices/device users interpreted as different application-client device combinations a benchmark model with pattern that is that is trained with seed data interpreted as benchmark pattern model includes a trained model that correlates patterns of traffic transmissions); and 
identify, based on the comparing, whether performance is degraded in the network(Manolescu [0029] [0049] performance is determined and compared with a benchmark performance model and particular completion measure which indicate rated lower than a corresponding completion measure of the benchmark performance interpreted as based on the comparing, a level of degraded performance in the network), wherein the identifying indicates whether a type of the client device is affecting the level of degraded performance for the application(Manolescu [0053] [0066] where analysis performance is rated low compared to the benchmark performance which indicate the performance of device effectiveness of performance for 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Kokkula by incorporating the teachings of Manolescu. Doing so a common set of resources to avoid resource collision, improving overall efficiency of the resources in aiding or advancing the various tasks. Automating individual or enterprise training in a field of endeavor reduces overhead, as well as guides a user through actions and activities for understanding the training. 

Regarding claim 11, Seul, Kokkula and Manolesu teach the computing device of claim 10, and Seul further teaches wherein the processor further executes the instructions to:
determine, based on the identifying, whether allocated network resources for the network are sufficient for a combination of the application and the client device (Seul [0025] [0042] [0116] determine network resource allocation are sufficient as shown in Fig 1).

Regarding claim 12. Seul, Kokkula and Manolesu teach the computing device of claim 10, and Seul further teaches wherein the processor further executes the instructions to:
determine, based on the identifying, whether current performance of the network is negatively affecting a user experience associated with the application (Seul [0042] determine application with a negative reaction over user due to performance degradation).

Regarding claim 13, Seul, Kokkula and Manolesu teach the computing device of claim 10, wherein, when collecting, the processor further executes the instructions to:
collect the live network traffic data based on monitoring settings received from a distribution engine for multiple computing devices (Seul [0025] [0065] Collect network traffic data by the server on Fig 1 interpreted as computing device).

Regarding claim 14, Seul, Kokkula and Manolesu teach the computing device of claim 10, and Seul further teaches wherein the measured segment parameters include data speed, latency, or jitter for uplink and downlink traffic (Seul [0025][0047] recognizable size with specific requirements for network jitter , delay and bandwidth interpreted as data speed, latency, and jitter for uplink and downlink traffic).

Regarding claim 15, Seul, Kokkula and Manolesu teach the computing device of claim 10, and Kokkula further teaches wherein the trained model that associates application types with different kinds of client devices based on traffic patterns for the different segment size categories (Kokkula [0046] [0057] [0075] training model based on segment size, traffic category by computing device as shown in Fig 1 A).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Manolesu by incorporating the teachings of Kokkula. Doing so analysis module is configured to apply real-time network metric data, received from flow switch module, to a model generated by training module. The criteria can include, (e.g., traffic pattern), and a type of analysis (e.g., future load prediction) to 

Regarding claim 16, Seul, Kokkula and Manolesu teach the computing device of claim 10, and Seul further teaches wherein the processor further executes the instructions to: upload an unrecognized third traffic pattern of the live network traffic data to a database accessible to other computing devices in a distributed system (Seul [0025] [0046] traffic pattern transferred interpreted as uploaded to the database on the computer system as shown in Fig 1).

Regarding claim 17, Seul teaches a non-transitory storage medium that stores instructions executable by a processor of a computational device to:
collect live network traffic data for a client device in a network (Seul [0025] [0065] Collect network traffic data by the server on Fig 1 interpreted as computing device);
detect a first traffic pattern of the live network traffic data based on measured segment parameters for the category ( Seul [0025][0047] secure connection traffic interpreted as first traffic pattern recognizable size with specific requirements for network jitter , delay and bandwidth interpreted as based on measured segment parameters based on various parameters of maximum segment size interpreted as measured segment parameters is detected by computer device as shown in Fig 1);
; and match the first traffic pattern to a second traffic pattern for the category in the stored benchmark pattern model to identify a recognized pattern (Seul [0025][0035][0042] traffic shape pattern matching by computer device in Fig 1 A that compare the live network traffic data with a benchmark application pattern from the stored benchmark pattern model (network traffic data corresponding to activities, generate a comparison benchmark, for different type of traffic application (e.g., secure shell (SSH) connections, file transfers, peer-to-peer communications, voice over internet protocol (VoIP), etc.) may produce unique network traffic shapes (i.e., metadata) The comparison benchmark may be used to compare real network traffic with a benchmark through computer devices as shown in Fig 1)
Seul does not teach a trained model that associates application types with different kinds of client devices; and determine a category of the live network traffic data based on a segment size.
However Kokkula teaches trained model that associates application types with different kinds of client devices (Kokkula [0046] [0057] [0075] training model based on segment size, traffic category by computing device as shown in Fig 1 A); and determine a category of the live network traffic data based on a segment size (Kokkula [0046 ][0057] based on segment size, determine network live traffic category by computing device as shown in Fig 1 A) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul by incorporating the teachings of Kokkula. 
Doing so the systems and methods optimize network traffic and maintain or improve network performance in real-time, using historical network metrics to detect and predict events that can affect network performance The systems and methods can prepare 
Seul and Kokkula do not teach store a benchmark pattern model, wherein the benchmark pattern model includes a trained model that correlates patterns of traffic transmissions with different kinds of client devices application-client device combinations; and identify, based on the comparing, whether performance is degraded in the network, wherein the identifying indicates whether a type of the client device is affecting the level of degraded performance for the application.
 However Manolescu teaches store a benchmark pattern model, wherein the benchmark pattern model includes a trained model that correlates patterns of traffic transmissions with different kinds of client devices application-client device combinations(Manolescu [0058][0059] Store data for individual devices /device users and for a control group of devices/device users interpreted as different application-client device combinations a benchmark model with pattern that is that is trained with seed data interpreted as benchmark pattern model includes a trained model that correlates patterns of traffic transmissions); and 
identify, based on the comparing, whether performance is degraded in the network(Manolescu [0029] [0049] performance is determined and compared with a benchmark performance model and particular completion measure which indicate rated lower than a corresponding completion measure of the benchmark performance interpreted as based on the comparing, a level of degraded performance in the network), wherein the identifying indicates whether a type of the client device is affecting the level of degraded performance for the application(Manolescu [0053] 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Kokkula by incorporating the teachings of Manolescu. Doing so a common set of resources to avoid resource collision, improving overall efficiency of the resources in aiding or advancing the various tasks. Automating individual or enterprise training in a field of endeavor reduces overhead, as well as guides a user through actions and activities for understanding the training. 

Regarding claim 18, Seul, Kokkula and Manolesu teach the non-transitory storage medium of claim 17, and Seul further teaches storing instructions executable by the processor of the computational device to: filter the measured segment parameters to include one or more of data speed, latency, or jitter (Seul [0025] [0065] Collect network traffic data by the server on Fig 1 interpreted as computing device).

Regarding claim 19, Seul, Kokkula and Manolesu teach the non-transitory storage medium of claim 17, and Manolesu further teaches storing instructions executable by the processor of the computational device to:
identify, based on the matching, an application type that generates the live network traffic data for the client device (Kokkula [0046 ][0057] based on segment size, determine network live traffic category by computing device as shown in Fig 1 A) ;
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Manolescu by incorporating the teachings of Kokkula. 
Doing so the systems and methods optimize network traffic and maintain or improve network performance in real-time, using historical network metrics to detect and predict events that can affect network performance, the systems and methods can prepare real-time and anticipatory responses to the predicted events, to maintain or improve network performance.

Regarding claim 20, Seul, Kokkula and Manolesu teach the non-transitory storage medium of claim 17, and Kokkula further teaches wherein the network includes one of a radio access network (RAN), a local area network (LAN), or a wireless LAN (Kokkula [0019][0022] network can be local area networks ( LANs), or wireless networks).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Seul and Manolesu by incorporating the teachings of Kokkula. Doing so wireless network, can be configured for an collecting data related to one or more physical quantities and transmitting the data to a remote device for processing, which enables detecting or predicting the events, performing a real-time . 

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seul et al. (Pub No: US 2016/0241520 A1) in view of Kokkula et al. (Pub No: US 2017/0111233 A1) in view of Manolesu et al. (Pub No: US 2010/0223212 A1) and
in further view of Luna (Pub No: US 2012/0278886 A1)

Regarding claim 8, Seul, Kokkula and Manolesu teach the method of claim 1, and 
Seul, Kokkula and Manolesu do not teach comprising filtering, the live network traffic data, wherein a processing time for filtering segment of the live network traffic data is less than a processing time for collecting the live network traffic data from the segment.
However Luna further teaches comprising: filtering, the live network traffic data, wherein a processing time for filtering segment of the live network traffic data is less than a processing time for collecting the live network traffic data from the segment (Luna [0088][0129][0251] filtering of network traffic data by proxy interpreted filtering, the live network traffic data, collected by api generate real-time traffic data at given wherein a filtering time for a context the live network traffic data interpreted as filtering, the live network traffic data, wherein a processing time for filtering segment of the live network traffic data is less than a processing time for collecting the live network traffic data from the segment).

Doing so the proxy adjusts the time setup by specifying an initial time of request and the polling interval to the proxy server, and the optimization of caching performance is resolved. The host server filters the malicious data based on the traffic observations, and the user data is obtained without error.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on Manolesu et al. (Pub No: US 2010/0223212 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 

 /MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455